DECISION  JUDGMENT ENTRY
This is an appeal from a proceeding in the Scioto County Common Pleas Court, Juvenile Division, whereby Jane Doe, appellant herein, requested authorization to terminate her pregnancy without parental notification.
On December 1, 1999, Jane Doe filed her complaint for an order authorizing consent to an abortion without notification of a parent, guardian or custodian. On December 7, 1999, verification was filed in the trial court that no hearing was held. See, Sup.R. 23 (T). The verification provides that the trial court did not *Page 720 
hold a hearing to consider the complaint within five days of the date appellant filed her complaint.
In her appellate brief, appellant writes:
  "Appellant is requesting an order from this Court confirming that, per the statute, she has a constructive order which permit [sic] the health care facility to perform the procedure.
We note that R.C. 2151.85 (B) (1) provides, in part:
  "If the hearing required by this division is not held by the fifth business day after the complaint is filed, the  failure to hold the hearing shall be considered to be a  constructive  order  of  the  court  authorizing  the complainant to consent to the performance or inducement of the abortion without the notification of her parent, guardian, or custodian, and the complainant and any other person may rely on the constructive order to the same extent as if the court actually had issued an order under this section authorizing the complainant to consent to the performance or inducement of an abortion without such notification." [Emphasis added.]
Thus, pursuant to the statute's clear language, appellant and any other person may rely on the constructive order to the same extent as if the court had actually issued an order permitting the parental notification bypass procedure.
HARSHA, J. and ABELE, J.: Concur in Decision and Judgment Entry.
FOR THE COURT
                             _________________________________ ROGER L. KLINE, Presiding Judge
 NOTICE TO APPELLANT
Pursuant to Sup.R. 25 (F), if appellant believes that this opinion may disclose her identity, appellant has the right to appear and argue at a hearing before this court. Appellant may perfect this right to a hearing by filing a motion for hearing within fourteen days of the date of this opinion.
Additionally, the clerk of courts is hereby instructed that this opinion is not to be made available for release until either of the following has occurred:
  [1] Twenty-one days have passed since the date of the opinion and appellant has not filed a motion;
  [2] If appellant has filed a motion, after this court has ruled on the notice.
Notice shall be provided by mailing a copy of the opinion to the appellant's attorney, or if appellant is unrepresented, to the address provided by appellant for receipt of notice.